                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LYNN MOORE, et al.,                                Case No. 18-cv-04418-KAW
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING MOTION FOR
                                   9             v.                                         EXTENSION OF TIME TO FILE
                                                                                            NOTICE OF APPEAL
                                  10     TRADER JOE'S COMPANY,
                                                                                            Re: Dkt. No. 51
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Lynn Moore filed the instant case against Defendant Trader Joe’s, asserting that

                                  14   Defendant engaged in “false, misleading, and deceptive marketing and sale” of its Manuka Honey.

                                  15   (First Amended Compl. (“FAC”) ¶¶ 9, 11, 37, Dkt. No. 32.) On June 24, 2019, the Court granted

                                  16   Defendant’s motion to dismiss without leave to amend. (Dismissal Ord., Dkt. No. 49.) Judgment

                                  17   was entered that same day. (Dkt. No. 50.)

                                  18          Plaintiff’s deadline to appeal was July 24, 2019, or “30 days after the judgment or order

                                  19   appealed from is entered.” Fed. R. App. P. 4(a)(1)(A). On July 25, 2019, Plaintiff filed a motion

                                  20   to extend time to file her appeal. (Plf.’s Mot. to Extend Time, Dkt. No. 51.) Plaintiff’s motion

                                  21   was based on counsel’s paralegal miscalculating the deadline, as he “thought [he] could wait until

                                  22   July 25, 2019. [The] error was due to June being a 30-day month and therefore [he] thought there

                                  23   was an extra day for filing.” (Kim Decl. ¶ 3, Dkt. No. 51-1.) On August 8, 2019, Defendant filed

                                  24   an opposition. (Def.’s Opp’n, Dkt. No. 52.)

                                  25          Per Federal Rule of Appellate Procedure 4(a)(5)(A), the district court may extend the time

                                  26   to file a notice of appeal if the “party so moves no later than 30 days after the time prescribed by

                                  27   this Rule 4(a) expires,” and “that party shows excusable neglect or good cause.” In determining

                                  28   excusable neglect, courts consider the Pioneer factors of: “(1) the danger of prejudice to the non-
                                   1   moving party, (2) the length of delay and its potential impact on judicial proceedings, (3) the

                                   2   reason for the delay, including whether it was within the reasonable control of the movant, and (4)

                                   3   whether the moving party’s conduct was in good faith.” Pincay v. Andrews, 389 F.3d 853, 855

                                   4   (9th Cir. 2004).

                                   5          The Court finds that the Pioneer factors support granting Plaintiff’s motion. First, there is

                                   6   no danger of prejudice. Indeed, Defendant does not point to any possibility of prejudice in

                                   7   opposing Plaintiff’s motion. (See Def.’s Opp’n.) Second, the delay was small, as Plaintiff moved

                                   8   for the extension of time only one day after the July 24, 2019 deadline. Third, while Plaintiff’s

                                   9   error was extremely careless, this does not necessarily render the neglect inexcusable, particularly

                                  10   when the other three factors weigh in favor of finding excusable neglect. Indeed, in Marx v. Loral

                                  11   Corp., the Ninth Circuit affirmed an order granting an extension of time where the plaintiff’s

                                  12   untimely appeal was due to “a failure to realize that August contained thirty-one days,” rather than
Northern District of California
 United States District Court




                                  13   thirty days. 87 F.3d 1049, 1053-54 (9th Cir. 1996), overruled on other grounds by Lacey v.

                                  14   Maricopa Cty., 693 F.3d 896, 926-28 (9th Cir. 2012); see also Pincay, 389 F.3d at 859 (“We

                                  15   recognize that a lawyer’s failure to read an applicable rule is one of the least compelling excuses

                                  16   that can be offered; yet the nature of the contextual analysis and the balancing of the factors

                                  17   adopted in Pioneer counsel against the creation of any rigid rule.”). Fourth, there is no evidence in

                                  18   the record to suggest that Plaintiff’s conduct was not in good faith.

                                  19          Accordingly, the Court GRANTS Plaintiff’s motion to extend the time to appeal.

                                  20   Plaintiff’s deadline to file his appeal is seven days from the date of this order.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 13, 2019
                                                                                              __________________________________
                                  23                                                          KANDIS A. WESTMORE
                                  24                                                          United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
                                                                                          2
